IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. BANK NATIONAL ASSOCIATION             : No. 640 MAL 2015
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
ROBERT J. CAREY                            :
                                           :
                                           :
PETITION OF: GARY LEHNDORFF, JOY           :
LEHNDORFF AND MICHELE M. CAREY             :


                                      ORDER



PER CURIAM

     AND NOW, this 29th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justices Eakin and Donohue did not participate in the decision of this matter.